EXHIBIT 3.3 AMENDED AND RESTATED BYLAWS OF COMMUNITY CAPITAL CORPORATION November 28, 2007 ARTICLE I OFFICES AND REGISTERED AGENT Section 1.01.Principal Office.The Corporation shall maintain its Principal Office in the City of Greenwood, State of South Carolina or such other place as designated from time to time by the Board of Directors for the principal executive offices of the Corporation. Section 1.02.Registered Office.The Corporation shall maintain a Registered Office as required by the South Carolina Business Corporation Act of 1988, as amended from time to time (the “Act”), at a location in the State of South Carolina designated by the Board of Directors from time to time.In the absence of a contrary designation by the Board of Directors, the Registered Office of the Corporation shall be located at its Principal Office. Section 1.03.Other Offices.The Corporation may have such other offices within and without the State of South Carolina as the business of the Corporation may require from time to time.The authority to establish or close such other offices may be delegated by the Board of Directors to one or more of the Corporation’s Officers. Section 1.04.Registered Agent.The Corporation shall maintain a Registered Agent as required by the Act who shall have a business office at the Corporation’s Registered Office.The Registered Agent shall be designated by the Board of Directors from time to time to serve at its pleasure.In the absence of such designation the Registered Agent shall be the Corporation’s Secretary. Section 1.05.Filings.In the absence of directions from the Board of Directors to the contrary, the Secretary of the Corporation shall cause the Corporation to maintain currently all filings in respect of the Registered Office and Registered Agent with all governmental officials as required by the Act or otherwise by law. ARTICLE II SHAREHOLDERS Section 2.01.Annual Meetings.An annual meeting of the Corporation’s shareholders shall be held once each calendar year for the purpose of electing Directors and for the transaction of such other business as may properly come before the meeting.The annual meeting shall be held at the time and place within or without the State of South Carolina designated by the Chair of the Board, the Chief Executive Officer, or the Board of Directors from time to time.In the absence of or in the event of any conflict between any such designation, the annual meeting shall be held at the Corporation’s Principal Office at the hour of eleven thirty in the morning on the third Wednesday of the fifth month following the Corporation’s fiscal year end; but if that day shall be a holiday under federal or South Carolina law, then such annual meeting shall be held on the next succeeding business day. Section 2.02.Special Meetings.Special meetings of the Corporation’s shareholders for any lawful purpose or purposes described in the meeting notice, may be called by the Chair of the Board, the Chief Executive Officer, or by the Board of Directors, and shall be called by the Chair of the Board or the Chief Executive Officer upon the written request made to the Secretary of the Corporation by the holders of record of not less than ten percent of the Corporation’s outstanding shares of stock entitled to vote at such meeting.The written request made to the Secretary of the Corporation shall describe the purpose for which the special meeting is to be held.Special meetings of the shareholders shall be held at a time and location designated by the Chair of the Board, the Chief Executive Officer, or by the Board of Directors as reflected in the notice of the meeting as provided for hereinafter; provided, however, that if the Chair of the Board, the Chief Executive Officer, or a majority of Directors do not designate a time and location, such meetings shall be held at the Corporation’s Principal Office at the hour of eleven thirty in the morning on the date designated in the notice of the meeting provided for below.In the event that the Chair of the Board, the Chief Executive Officer, or a majority of Directors timely designate different times or locations, then the designations of the majority of the Directors shall control. Section 2.03.Notice of Meetings, Waiver or Notice.Written or printed notice of all meetings of shareholders shall be delivered not less than ten nor more than sixty days before the meeting date, either personally, by mail, or by any other method permitted under the Act, to all shareholders of record entitled to vote at such meeting.If mailed, the notice shall be deemed to be delivered when deposited with postage thereon prepaid in the United States mail, addressed to the shareholder at the shareholder’s address as it appears on the Corporation’s records, or if a shareholder shall have filed with the Secretary of the Corporation a written request that notices to him be mailed to some other address, then directed to such shareholder at that other address.Such notice shall state the date, time, and place of the meeting and, in the case of a special meeting, the purpose or purposes for which such meeting was called.At the written request, delivered personally or by registered or certified mail, of the person or persons calling a special meeting of shareholders, the Chief Executive Officer, the President, or Secretary of the Corporation shall fix the date and time of the meeting and provide notice thereof to the shareholders as required above; provided, however, such date shall in no event be fixed less than ten or more than sixty days from the date the request was received.If the notice of the meeting is not given within fifteen days after the request is made to the Chief Executive Officer, the President, or Secretary, the person or persons calling the meeting may fix the date and time of the meeting and give or cause to be given the notice thereof required above.Notice of a meeting of shareholders need not be given to any shareholder who attends such meeting or who, in person or by proxy, signs a waiver of notice either before or after the meeting.To be effective such waiver shall contain statements or recitals sufficient to identify beyond a reasonable doubt the meeting to which it applies.Such statements or recitals may, but need not necessarily, include reference to the date and purpose of the meeting and the business to be transacted thereat.Statement or recital of the proper date of a meeting shall be conclusive identification of the meeting to which a waiver of notice applies unless the waiver contains additional statements or recitals creating a patent ambiguity as to its proper application. 2 Section 2.04.Quorum.Except as may otherwise be required by the Act or the Corporation’s Articles of Incorporation, at any meeting of shareholders the presence, in person or by proxy, of the holders of a majority of the outstanding shares entitled to vote thereat shall constitute a quorum for the transaction of any business properly before the meeting.Shares entitled to vote as a separate voting group on a matter may take action at a meeting on such matter only if a quorum of the shares in the separate voting group is present in person or by proxy at the meeting.Except as may otherwise be required by law or the Corporation’s Articles of Incorporation, at any meeting of shareholders the presence, in person or by proxy, of the holders of a majority of the outstanding shares in a separate voting group entitled to vote thereat as separate voting group, if any, shall constitute a quorum of such separate voting group for purposes of such matter.In the absence of a quorum a meeting may be adjourned from time to time, in accordance with the provisions concerning adjournments contained elsewhere in these Amended and Restated Bylaws, by the holders of a majority of the shares represented at the meeting in person or by proxy.At such adjourned meeting a quorum of shareholders may transact such business as might have been properly transacted at the original meeting. Section 2.05.Transaction of Business.Business transacted at an annual meeting of shareholders may include all such business as may properly come before the meeting.Business transacted at a special meeting of shareholders shall be limited to the purposes stated in the notice of the meeting. Section 2.06.Shareholders of Record.For the purpose of determining shareholders entitled to vote at any meeting of shareholders, or entitled to receive dividends or other distributions, or in connection with any other proper purpose requiring a determination of shareholders, the Board of Directors shall by resolution fix a record date for such determination.The date shall be not more than seventy and not less than ten days prior to the date on which the activity requiring the determination is to occur.The shareholders of record appearing in the stock transfer books of the Corporation at the close of business on the record date so fixed shall constitute the shareholders of right in respect of the activity in question.In the absence of action by the Board of Directors to fix a record date, the record date shall be ten days prior to the date on which the activity requiring a determination of shareholders is to occur. A determination of shareholders of record entitled to notice of or to vote at a meeting of shareholders shall apply to any adjournment of the meeting to a date not later than one hundred twenty days after the date fixed for the original meeting; provided, however, that the Board of Directors may in its discretion fix a new record date for any adjourned meeting. Section 2.07.Voting.Except as may otherwise be required by the Act or the Corporation’s Articles of Incorporation, and subject to the provisions concerning shareholders of record contained elsewhere in these Amended and Restated Bylaws, a person (or such person’s proxy) present at a meeting of shareholders shall be entitled to one vote for each share of voting stock as to which such person is the shareholder of record.In elections of Directors, those candidates receiving the greater number of votes cast (although not necessarily a majority of votes cast) at the meeting shall be elected.Any other corporate action shall be authorized by a majority of the votes cast at the meeting unless otherwise provided by the Act, the Corporation’s Articles of Incorporation, or these Amended and Restated Bylaws. Section 2.08. Voting Inspectors.For each meeting of shareholders an odd number of persons (which may be only one person) shall be appointed to serve as voting inspectors, either by the Board of Directors prior to the meeting or by the presiding official at the meeting.The voting inspectors may include one or more representatives of the Corporation’s Transfer Agent, if any.The voting inspectors shall by majority decision (if more than one inspector) resolve all disputes which may arise concerning the qualification of voters, the validity of proxies, the existence of a quorum, the voting power of shares, and the acceptance, rejection, and tabulation of votes.Each voting inspector shall take an oath (which may be in writing) to execute his duties impartially and to the best of his ability.Such oath shall be administered to each voting inspector before a voting inspector enters upon the discharge of his duties.The Corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the voting inspector(s), acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory’s authority to sign for the shareholder.Neither the Corporation nor the voting inspector(s) who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section shall be liable in damages to any shareholder for the consequences of the acceptance or rejection.Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this Section 2.08 is valid unless a court of competent jurisdiction determines otherwise. 3 Section 2.09.Adjournments.A majority of the voting shares held by shareholders of record present in person or by proxy at a meeting of shareholders may (whether or not constituting a quorum) adjourn a meeting from time to time to a date, time, and place fixed by notice as provided for above or, if such date is less than thirty days from the date of adjournment, to a date, time, and place fixed by the majority vote and announced at the original meeting prior to adjournment. Section 2.10.Action Without Meeting.Holders of record of voting shares may take action without meeting by written consent as to such matters and in accordance with such requirements and procedures as may be permitted by the Act. Section 2.11.Proxies.At all meetings of shareholders, a shareholder may vote in person or by proxy.Such proxy shall be filed with the Secretary of the Corporation before or at the time of the meeting.A proxy must be filed (a) in writing executed by the shareholder or by his duly authorized attorney in fact, or (b) by a telegram or cablegram appearing to have been transmitted by the shareholder; provided, however that the Board of Directors may also establish procedures by which shareholders can file proxies with the Secretary by telecopier facsimile transmission.No proxy shall be valid after eleven months from the date of its execution unless it qualifies as an irrevocable proxy under the Act. Section 2.12.Voting of Shares by Certain Holders.Shares standing in the name of another corporation may be voted, either in person or by proxy, by the officer, agent, or proxy as the bylaws of that corporation may prescribe, or in the absence of such provision, as the board of directors of that corporation may determine. Shares held by an administrator, executor, guardian or conservator may be voted by him, either in person or by proxy, without a transfer of such shares into his name.Such trustee, either in person or by proxy, may vote shares standing in the name of a trustee but no trustee shall be entitled to vote shares held by such trustee without a transfer of the shares into such trustee’s name as trustee. Shares standing in the name of a receiver may be voted, either in person or by proxy, by the receiver, and shares held by or under the control of a receiver may be voted, either in person or by proxy, by the receiver without the transfer thereof into such receiver’s name if authority to do so is contained in an appropriate order of the court by which such receiver was appointed. A shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote, either in person or by proxy, the shares so transferred. 4 Section 2.13.Action.Approval of actions by shareholders shall be in accordance with the requirements of the Act, except to the extent otherwise provided by the Corporation’s Articles of Incorporation. Section 2.14.Inspection Rights.The shareholders shall have only such rights to inspect records of this Corporation to the extent, and according to the procedures and limitations, prescribed by the Act. Section 2.15.Business to be Conducted at Annual or Special Meeting.At an annual or special meeting of the shareholders, only such business shall be conducted as shall have been properly brought before the meeting.To be properly brought before an annual or special meeting, business must be (a) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board of Directors, (b) otherwise properly brought before the meeting by or at the direction of the Board of Directors; or (c) properly brought before the meeting by a shareholders. To be properly brought before the meeting by a shareholders, the shareholders: (a) must be entitled to vote at the respective annual or special meeting of the shareholders and (b) must give written notice of such shareholders’ intent to propose such business by certified mail, postage prepaid, to the Secretary of the Corporation that is timely and satisfies the content requirements of this Section. For a notice to be timely, it must be received at the principal offices of the Corporation not less than (i) with respect to business to be conducted at an annual meeting of the shareholders, sixty days, but not more than ninety days, prior to the anniversary date of the immediately preceding annual meeting of shareholders; provided, however, that if the annual meeting is not held within thirty days before or after such anniversary date, then for the notice by the shareholders to be timely it must be so received not later than the close of business on the tenth day following the date on which the notice of the meeting was mailed, and (ii) with respect to business to be conducted at a special meeting of shareholders, ten days following the date on which notice of such meeting is first given to shareholders. For a notice to satisfy the content requirements of this Section, it must set forth as to each matter the shareholders proposes to bring before the meeting (a) a brief description of the business desired to be brought before the meeting (including the specific proposal(s) to be presented) and the reasons for conducting such business at the meeting, (b) the name and address, as they appear on the Corporation's books, of the shareholders proposing such business, (c) the class and number of shares of the Corporation that are owned of record, and the class and number of shares of the Corporation that are held beneficially, but not held of record, by the shareholder as of the record date for the meeting, if such date has been made publicly available, or as of a date within ten days of the effective date of the notice by the shareholder if the record date has not been made publicly available, and (d) any interest of the shareholders in such business. In the event that a shareholder attempts to bring business before an annual or special meeting without complying with the provisions of this Section, the chairman of the meeting shall declare to the meeting that the business was not properly brought before the meeting in accordance with the foregoing procedures, and such business shall not be transacted, except that any shareholders proposal which complies with Rule 14a-8 or any successor provision or Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended, and is to be included in the Corporation's proxy statement for an annual meeting of shareholders shall be deemed to comply with the requirements of this Section.The chairman of any annual or special meeting, for good cause shown and with proper regard for the orderly conduct of business at the meeting, may waive in whole or in part the operation of this Section. 5 Section 2.16.Conduct of Meetings.The Chair of the Board shall preside at each meeting of shareholders.In the absence of the Chair of the Board, the meeting shall be chaired by the Vice-Chair of the Board.In the absence of the Chair of the Board and the Vice-Chair of the Board, the meeting shall be chaired by an officer of the Corporation in accordance with the following order: Chief Executive Officer, President and Vice President.In the absence of all such officers, the meeting shall be chaired by an officer of the Corporation chosen by the vote of a majority in interest of the shareholders present in person or represented by proxy and entitled to vote thereat.The Secretary or in his or her absence an Assistant Secretary or in the absence of the Secretary and all Assistant Secretaries a person whom the chairman of the meeting shall appoint shall act as secretary of the meeting and keep a record of the proceedings thereof. The Board of Directors of the Corporation shall be entitled to make such rules or regulations for the conduct of meetings of shareholders as it shall deem necessary, appropriate or convenient.Subject to such rules and regulations of the Board of Directors, if any, the chairman of the meeting shall have the right and authority to prescribe such rules, regulations and procedures and to do all such acts as, in the judgment of such chairman, are necessary, appropriate or convenient for the proper conduct of the meeting, including, without limitation, establishing an agenda or order of business for the meeting, rules and procedures for maintaining order at the meeting and the safety of those present, limitations on participation in such meeting to shareholders of record of the Corporation and their duly authorized and constituted proxies and such other persons as the chairman shall permit, restrictions on entry to the meeting after the time fixed for the commencement thereof, limitations on the time allotted to questions or comment by participants and regulation of the opening and closing of the polls for balloting on matters which are to be voted on by ballot.Unless, and to the extent, determined by the Board of Directors or the chairman of the meeting, meetings of shareholders shall not be required to be held in accordance with rules of parliamentary procedure. ARTICLE III DIRECTORS Section 3.01.Authority.The Board of Directors shall have ultimate authority over the conduct and management of the business and affairs of the Corporation. Section 3.02.Number and Tenure.Unless otherwise provided in the Corporation ’s Articles of Incorporation, the number of Directors of the Corporation shall be that number as may be fixed from time to time by resolution of the Board of Directors, but in no event shall the number be less than five or greater than twenty-five. The number of Directors as of the date of these Amended and Restated Bylaws shall be sixteen. The number of members of the Board of Directors can be increased or decreased within the foregoing range in accordance with the Act at any time by the Board of Directors, provided that no decrease in the established number of Directors shall have the effect of shortening the term of any incumbent Director. In addition, unless provided otherwise by resolution of the Board of Directors, if, in any case after proxy materials for an annual meeting of shareholders have been mailed to shareholders, any person named therein to be nominated at the direction of the Board of Directors becomes unable or unwilling to serve, the number of authorized Directors shall be automatically reduced by a number equal to the number of such persons.Subject to and as set forth in the Corporation’s Articles of Incorporation, at any time that the Board of Directors consists of nine or more directorships, unless provided otherwise by the Corporation’s Articles of Incorporation, the terms of office of Directors will be staggered by dividing the total number of Directors into three classes, with each class accounting for one-third, as near as may be, of the total number of directorships.If the number of directorships is changed, any increase or decrease shall be so apportioned among the classes as to make all classes as nearly equal in number as possible, and when the number of directorships is increased and any newly created directorships are filled by the Board of Directors, the terms of the additional Directors shall expire at the next election of Directors by the shareholders. Subject to Section 3.03 below, each Director, except in the case of his or her earlier death, written resignation, retirement, disqualification or removal, shall serve for the duration of his or her term, as staggered, and thereafter until his successor shall have been elected and qualified. In case of any increase in the number of Directors, the additional directorships so created may be filled in the first instance in the same manner as a vacancy in the Board of Directors. 6 Section 3.03.Qualification and Mandatory Retirement.A Director need not be a shareholder. Notwithstanding anything contained herein to the contrary, the term of office of each Director shall expire at the first to occur of the following mandatory retirement provisions: (i)The term of each Director whose seventy-fourth birthday occurs before January 1, 2005, shall expire at the annual meeting of the Corporation’s shareholders held in 2005. (ii)The term of each Director whose seventy-third birthday occurs before January 1, 2006, shall expire at the annual meeting of the Corporation’s shareholders held in 2006. (iii)The term of each Director whose seventy-second birthday occurs before January 1, 2007, shall expire at the annual meeting of the Corporation’s shareholders held in 2007. (iv)The term of each Director whose seventy-first birthday occurs before January 1 2008, shall expire at the annual meeting of the Corporation’s shareholders held in 2008. (v)The term of each Director whose seventieth birthday occurs before January 1, 2009, shall expire at the annual meeting of the Corporation’s shareholders held in 2009. (vi)The term of each Director whose seventieth birthday occurs on or after January 1, 2009, shall expire at the first annual meeting of the Corporation’s shareholders held after such Director’s seventieth birthday. Notwithstanding the foregoing, despite the expiration of a Director’s term as set forth above, each Director continues to serve until his or her successor is elected and qualified, or until there is a decrease in the number of Directors in accordance with the Act. Commencing on January 1, 2008, no individual who is seventy years of age or older shall be eligible to be nominated for election as a Director, regardless of whether such election is by the Board of Directors or by the shareholders and regardless of whether such individual is serving as a Director at the time of such proposed nomination or election. Section 3.04.Removal.Subject to the Corporation’s Articles of Incorporation, any Director may be removed from office without cause by a vote of the holders of eighty percent of the shares of the Corporation’s voting stock.In accordance with the Act, any Director may be removed from office with cause by a majority vote of the Board of Directors or a majority vote of the shares of the Corporation’s voting stock at a meeting at which only the removal and replacement of the Director or Directors in question shall be considered. 7 Section 3.05.Vacancies.Unless the Corporation’s Articles of Incorporation provide otherwise, if a vacancy occurs on the Board of Directors, including a vacancy resulting from an increase in the number of Directors:(1) the shareholders may fill the vacancy; (2) the Board of Directors may fill the vacancy; or (3) if the Directors remaining in office constitute fewer than a quorum of the Board of Directors, they may fill the vacancy by the affirmative vote of a majority of all the Directors remaining in office; provided, however, that no person removed from office pursuant to these Amended and Restated Bylaws may be elected to fill the vacancy created by such person’s removal. Section 3.06.Annual and Regular Meetings.An annual meeting of the Board of Directors shall be called and held for the purpose of appointing Officers and committees and transacting any other business.If such meeting is held promptly after and at the place specified for the annual meeting of shareholders, no notice of the annual meeting of the Board of Directors need be given.Otherwise, such annual meeting of the Board of Directors shall be held at such time (at any time prior to and not more than thirty days after the annual meeting of shareholders) and place as may be specified in the notice of the meeting.The Board of Directors may by resolution provide for the holding of additional regular meetings without notice other than such resolution; provided, however, the resolution shall fix the dates, times, and places (which may be anywhere within or without the State of the Corporation’s Principal Office) for these regular meetings.Except as otherwise provided by law, any business may be transacted at any annual or regular meeting of the Board of Directors. Section 3.07.Special Meetings; Notice of Special Meeting.Any Director, the Chair of the Board, or the Chief Executive Officer may call special meetings of the Board of Directors for any lawful purpose or purposes.The person calling a special meeting shall give, or cause to be given, to each Director at his business address, notice of the date, time and place of the meeting by any normal means of communication not less than seventy-two hours nor more than sixty days prior thereto.The notices may, but need not, describe the purpose of the meeting.If mailed, the notice shall be deemed to be delivered when deposited in the United States mail addressed to the Director’s business address, with postage thereon prepaid.If notice is given by telegram, the notice shall be deemed delivered when the telegram is delivered to the telegraph company and the transmission fee therefor is paid.If notice is given by telecopier facsimile transmission, the notice shall be deemed delivered when the facsimile of the notice is transmitted to a telecopier facsimile receipt number designated by the receiving Director, if any, so long as such Director transmits to the sender an acknowledgment of receipt.Any time or place fixed for a special meeting must permit participation in the meeting by means of telecommunications as authorized below. Section 3.08.Waiver of Notice of Special Meetings.Noticeof a special meeting need not be given to any Director who signs a waiver of notice either before or after the meeting.To be effective the waiver shall contain recitals sufficient to identify beyond reasonable doubt the meeting to which it applies.The recitals may, but need not necessarily, include reference to the date and purpose of the meeting and the business transacted thereat.Recital of the proper date of a meeting shall be conclusive identification of the meeting to which a waiver of notice applies unless the waiver contains additional recitals creating a patent ambiguity as to its proper application.The attendance of a Director at a special Directors meeting shall constitute a waiver of notice of that meeting, except where the Director attends the meeting for the sole and express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. 8 Section 3.09.Participation by Telecommunications.Any Director may participate in, and be regarded as present at, any meeting of the Board of Directors by means of conference telephone or any other means of communication by which all persons participating in the meeting can hear each other at the same time. Section 3.10.Quorum.
